Citation Nr: 9919046	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy due to herbicide agent exposure.  

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
peripheral neuropathy on a direct basis, not due to herbicide 
agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1955 and from June 1955 to November 1971.  

The appeal arises from the March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying service connection for 
acute and subacute peripheral neuropathy due to herbicide 
agent exposure; and denying reopening of a claim for service 
connection for peripheral neuropathy. 


REMAND

1.  Remand Text

1.  a. Entitlement to service connection for peripheral 
neuropathy 
due to herbicide agent exposure.

The veteran contends, in effect, that he incurred peripheral 
neuropathy due to herbicide agent exposure in service in 
Vietnam, and that accordingly he is entitled to service 
connection for peripheral neuropathy.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (1998).  Disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309 (1998), will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (1998) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1997) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (1998).  "For 
purposes of this section, acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of onset." 38 C.F.R. § 3.309(e), 
Note 2.  

The veteran's herbicide agent exposure is presumed, pursuant 
to 38 C.F.R. § 3.307, because the veteran served on active 
duty in Vietnam during the Vietnam era and because he has 
been diagnosed with a disease, peripheral neuropathy, subject 
to the presumptive service connection provisions of 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, 12 Vet App 164 (1999)

The claims file contains an August 1996 medical opinion by D. 
W. Pletcher, M.D., a family practice physician, to the effect 
that the veteran's herbicide agent exposure probably caused 
his peripheral neuropathy.  Accordingly, with cognizable 
(medical) evidence causally linking the veteran's current 
peripheral neuropathy to herbicide agent exposure in service, 
the veteran's claim for service connection for peripheral 
neuropathy due to herbicide agent exposure is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Tidwell v. West, 11 Vet. App. 242 (1998).

The Board is not in a position to grant service connection 
for the veteran's peripheral neuropathy due to herbicide 
agent exposure on a presumptive basis, as the veteran's 
peripheral neuropathy did not "[appear] within weeks or 
months of exposure to an herbicide agent and [resolve] within 
two years of onset."  38 C.F.R. § 3.309(e), Note 2.  
However, in the case of Combee v. Brown, 34 F. 3d 1039 (Fed 
Cir. 1994), the United States Court of Appeals , Federal 
Circuit, found that, under the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, a veteran was not 
precluded from presenting proof of direct service connection 
between a disorder and exposure even if the disability in 
question was not among statutorily enumerated conditions 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.

Hence the veteran may establish service connection for 
peripheral neuropathy by presenting evidence establishing 
that it was at least as likely as not that his peripheral 
neuropathy was caused by his presumed inservice herbicide 
agent exposure. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

The August 1996 medical opinion by Dr. Pletcher to the effect 
that there was a high likelihood of a causal link between the 
veteran's inservice herbicide agent exposure and his 
peripheral neuropathy, appears to have relied on the 
presumption that there were not other medical conditions 
present potentially causative of the peripheral neuropathy.  
However, the medical record contains notations or diagnoses 
of multiple conditions which, by themselves or in 
combination, may be causative of the veteran's peripheral 
neuropathy, including carpal tunnel syndrome with ulnar nerve 
palsy (linked to computer assembly factory work), 
degenerative arthritis of the spine with C5-C6 radiculopathy 
and spondylolysis at L5 bilaterally, congenital spina bifida 
occulta with a history of spondylolisthesis, hypertension and 
rheumatic heart disease, diabetes, a nervous condition with 
associated somatic conditions, and a dependent personality 
with panic crisis producing pain and sensory symptoms.  
However, submission of a well-grounded claim creates a duty 
on the VA to verify or discount the evidence presented; the 
Board may not simply reject a medical opinion presented, 
though it may be equivocal or clearly questionable, by using 
its own judgment.  A duty is thus created, even with such 
equivocal or questionable medical evidence, to seek 
clarifying medical evidence.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

Where the medical record is insufficient and the claim is 
well grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination.  See Suttman v. Brown, 5 Vet.App.  127, 128 
(1993); Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991).  Therefore further development is required.

1.  b.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
peripheral neuropathy, not due to herbicide agent exposure 

The veteran contends, in effect, that he has submitted new 
and material evidence warranting reopening his claim for 
service connection for peripheral neuropathy not due to 
herbicide agent exposure.  Service connection for peripheral 
neuropathy was denied by the RO in March 1994.  The veteran 
was so advised by a letter dated March 30, 1994.  He did not 
file a timely notice of disagreement and the March 1994 
rating action became final.  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit held that 
"new and material evidence" as provided in 38 C.F.R. 
§ 3.156(a) (1998) had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case.  Here, the RO has applied 
the Colvin test for new and material evidence, and hence has 
not complied with Hodge.  The Board finds that the RO must 
readjudicate the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for peripheral neuropathy (on a direct basis) not due to 
herbicide agent exposure, in light of the Hodge decision.

Pursuant to Hodge, to determine whether the claims should be 
reopened, the RO must rely on the language of 38 C.F.R. 
§ 3.156(a) itself to determine whether new and material 
evidence has been submitted to reopen the claim.  Thus, new 
and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.





2.  Remand Instructions

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be appropriately 
contacted and asked to identify any and 
all sources of medical treatment received 
for his peripheral neuropathy since 
August 1996.  Copies of  medical records 
from any source he identifies, and not 
currently of record, should then be 
requested and associated with the claims 
folder.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
ascertain the nature and etiology of any 
peripheral neuropathy.  Specifically, the 
examiner should review the medical 
record, the claims file, and the August 
1996 opinion letter of D. W. Pletcher, 
M.D., and provide an opinion, supported 
by medical facts and analysis, either 
supporting or discounting Dr. Pletcher's 
opinion as to the probability of a causal 
link between the veteran's presumed 
inservice herbicide agent exposure and 
his current peripheral neuropathy.  

The examiner should make him/herself 
cognizant of other possible causes of the 
veteran's peripheral neuropathy.  To that 
end, to the degree appropriate, the 
examiner should explore other medical 
conditions, which could potentially be 
associated with the peripheral 
neuropathy, including (but not limited 
to) the following noted within the 
medical record as actual or possible 
conditions suffered by the veteran:  
carpal tunnel syndrome with ulnar nerve 
palsy (linked to computer assembly 
factory work), degenerative arthritis of 
the spine with C5-C6 radiculopathy and 
spondylolysis at L5 bilaterally, 
congenital spina bifida occulta with a 
history of spondylolisthesis, 
hypertension and rheumatic heart disease, 
diabetes, a nervous condition with 
associated somatic conditions, and a 
dependent personality with panic crisis 
producing pain and sensory symptoms.  The 
examiner should provide an opinion as to 
the likely etiolog(ies) of any peripheral 
neuropath(ies) found.  

The examiner also should specifically 
state whether it is at least as likely as 
not that peripheral neuropathy was caused 
by herbicide agent exposure in service, 
and if so, should, to the extent 
possible, specify which peripheral 
neuropath(ies) is/are so causally linked.  

All findings and conclusions should be 
explained in detail.  All necessary tests 
should be performed.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review in 
connection with the examination. 

3.  Thereafter, the RO should 
readjudicate the issues of 1) entitlement 
to service connection for peripheral 
neuropathy due to herbicide agent 
exposure, and 2) whether the veteran has 
submitted new and material evidence to 
reopen a claim for service connection for 
peripheral neuropathy on a direct basis, 
not due to herbicide agent exposure, 
pursuant to the changes in applicable 
rules governing that determination as 
outlined in Hodge.  If service connection 
for peripheral neuropathy is not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case which includes a summary of any 
additional evidence submitted, the 
additional applicable laws and 
regulations, and the reasons and bases 
for the decisions.  They should be 
afforded an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to procure clarifying data and to comply with a 
precedent decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



